          Case 3:20-cr-00435-SI       Document 14        Filed 09/24/20    Page 1 of 2


                                FILED24 SEP '201f.:11USDC-ORP




                            UNITED ST A TES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION


UNITED STATES OF AMERICA                              3:20-cr-   {}!Jt/3S- SI
               v.                                     INDICTMENT

JESSE HERMAN BA TES.                                  18 U.S.C. § 23l(a)(3)

               Defendant.



                               THE GRAND JURY CHARGES:

                                           COUNT 1
                                        (Civil Disorder)
                                     (18 U.S.C. § 231(a)(3))

       On or about July 13, 2020, in the District of Oregon, during a civil disorder, defendant

JESSE HERMAN BA TES, knowingly attempted to commit a violent act for the intended

purpose of obstructing, impeding and interfering with firefighters who were lawfully engaged in

the lawful performance of their official duties incident to and during the commission of a civil

disorder, and that such civil disorder in any way or degree obstructed, delayed and adversely

Ill

Indictment                                                                                  Page 1
             Case 3:20-cr-00435-SI        Document 14       Filed 09/24/20    Page 2 of 2


i
    affected commerce and the movement of any article ot' commodity in commerce;

           In violation of Title 18, United States Code, Section 231(a)(3).

    Dated: September .lJ__, 2020.                       A TRUE BILL.




                                                         OFFICIATING FOREPERSON

    Presented by:

    BILLY J. WILLIAMS
    United States Attorney




       OMAS S. RA C FFE, ILSB #6243708
    Assistant United States Attorney




    Indictment                                                                              Page2
